Citation Nr: 1812844	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-38 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hemorrhoids. 

2. Entitlement to a rating in excess of 10 percent for a hypertension.

3. Entitlement to a rating in excess of 10 percent for left knee disability. 

4. Entitlement to service connection for gout.

5. Entitlement to service connection for urination difficulty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1963 to July 1991. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2017).

The issues of entitlement to a rating in excess of 10 percent for hemorrhoids, entitlement to a rating in excess of 10 percent for a hypertension, and entitlement to a rating in excess of 10 percent for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The medical evidence does not indicate that the Veteran has, or at any time pertinent to the appeal, had gout.

2. Urination difficulty is not a disability for VA compensation purposes. 





CONCLUSIONS OF LAW

1. The criteria for establishment of service connection for gout have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Urination difficulty is not a disability for VA compensation purposes. 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Gout

The Veteran seeks entitlement to service connection for gout.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017).  Regulations provide that service connection may also be established for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement). See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the outset, the Board notes that the Veteran's service treatment records are negative for symptoms, treatment, or diagnosis of gout.  The Veteran's retirement physical revealed normal findings of the lower extremities and were absent any diagnosis or treatment of gout.  See May 1991 Retirement Physical. 

Further, the Veteran has submitted no medical documentation in support of his claim, to include medical evidence of a current diagnosis of gout. In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection. See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish... the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, service connection for gout is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis. See 38 C.F.R. § 3.303 (2017); see Gilpin and, Brammer both supra.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for gout, that doctrine does not apply. 38 U.S.C. § 5107 (b) (2012). The claim of entitlement to service connection for gout is denied.

Service Connection for Urination Difficulty

The Veteran seeks entitlement to service connection for urination difficulty. 

Under applicable VA regulations, the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service. 38 C.F.R. § 4.1 (2017); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995). A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
	
The Board finds that urination difficulty is a symptom.  The Veteran has not provided accompanying competent medical evidence of a diagnosis of an identifiable underlying malady or condition.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed urination difficulty for compensation purposes.  Accordingly, as entitlement to service connection for urination difficulty is not legally permitted, this claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for urination difficulty is denied. 


REMAND

The Veteran is seeking increased ratings for his hemorrhoids, hypertension, and left knee disability.  Because the most recent evaluations of the Veteran's disabilities are more than three years old and the Veteran credibly alleges that all three of his disabilities have worsened, remand for additional examinations is required. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). The Board further notes that the new examination for the Veteran's left knee disability must obtain more detailed range of motion findings than those recorded in the Veteran's recent June 2013 VA examination.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that during VA orthopedic examinations, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing positions, and, if possible, with the range of the opposite undamaged joint).

Accordingly, the case is REMANDED for the following action:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2017).

1. Obtain any outstanding VA and private treatment records and associate them with the claims file. 

2. Schedule the Veteran for a VA examination(s) with suitable examiner(s) to determine the current severity and manifestations of his hemorrhoids, hypertension, and left knee disability. 

The claims file should be made available to the examiner(s) for review in connection with the examination(s). 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail.

With regard to the Veteran's left knee disability, the examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right knee and the left knee. If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time

The provider(s) are advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided. 

3. Thereafter, the AOJ must re-adjudicate the issues on appeal, with consideration of all evidence of record. If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


